Citation Nr: 0026813	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(2) (1999).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1977 
and from June 1989 to August 1991, with additional unverified 
active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO. 

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 1999.



REMAND

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), VA 
disability pension benefits are payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently or totally disabled due to nonservice-connected 
disabilities not the result of his or her own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.15 (1999).  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (1999).  A veteran who suffers the permanent loss of 
use of both hands or both feet, or of one hand and one foot, 
or of the sight of both eyes, or becomes permanently helpless 
or permanently bedridden, will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15 
(1999).  For all other disabilities, a finding of permanent 
and total disability based solely on "objective" criteria 
requires rating each disability under the appropriate 
diagnostic code of the VA's Schedule for Rating Disabilities, 
to determine whether the veteran has a combined 100 percent 
schedular evaluation for pension purposes.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total 
disability evaluations for pension purposes will be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary, or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  However, 
if there is only one such disability, it must be ratable at 
60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  A veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular evaluation 
for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2), 4.16(b) (1999).

In this case, the veteran's service-connected disabilities 
are sleep apnea and dysthymia, both rated as noncompensably 
disabling.  The veteran's only listed nonservice-connected 
disability is arrhythmia and tachycardia, not found to be 
permanent and total, and which is currently rated as 30 
percent disabling.

In addition to the aforementioned disabilities, VA and 
private medical records from 1997 and 1998 show that the 
veteran complained of memory and concentration problems.  The 
veteran also reported that he falls regularly, has dizzy 
spells, drops things, and loses control of his right arm.  
The veteran complained of a recent increase in fatigue.  
Private medical records from 1998 show that the veteran 
reported a history of organic brain syndrome.

The veteran testified before a Hearing Officer at a personal 
hearing at the RO in August 1999.  He alleged that he 
experienced black outs two to three times per week.  The 
veteran stated that he hauled scrap for a couple of hours a 
day for which he earned about $250 per month, but that he did 
not have the strength to work for more than about two hours 
per day.

The veteran contends that he is unable to obtain any type of 
gainful employment, because he can only work for a couple of 
hours before he starts to drop things and is in need of rest.

The Board notes that, in the instant case, the most recent VA 
examination of the veteran was undertaken in July 1997.  As a 
result, the Board finds that a contemporaneous examination to 
determine the current severity of the veteran's various 
disabilities, as well as association with the claims file of 
any pertinent records of treatment or evaluation, would 
materially assist in the adjudication of the veteran's claim.

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for all of 
his medical disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain updated employment information.  
This should include determining whether 
he has applied for or is currently 
receiving Social Security benefits.

3.  Then, the RO should schedule the 
veteran for a comprehensive VA general 
medical examination to determine the 
current severity of all his disabilities, 
including, but not limited to, sleep 
apnea, dysthymia, arrhythmia and 
tachycardia, and any disabilities 
manifested by memory loss, lack of 
concentration, loss of bodily control 
such as falling and dropping objects.  
All indicated tests as well as any 
indicated specialist examinations must be 
conducted.  The claims file must be made 
available to and reviewed by all 
examiners prior to the requested studies.  
The examiners should provide an opinion 
concerning the effect of the veteran's 
disabilities on his ability to work.  A 
complete rationale for any opinion 
expressed must be provided.

4.  After undertaking any additional 
development deemed appropriate, including 
examinations of any additional 
disabilities, each disability found 
should be assigned a rating.  The 
evaluations assigned for the veteran's 
disabilities which can be considered for 
pension purposes should then be combined 
under the combined rating tables of the 
Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should also consider the 
"average person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 
2000) and 38 C.F.R. § 4.15 (1999).  
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992).

5.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirements under 38 C.F.R. § 
4.17 (1999) are met, and if so, whether 
the veteran is unemployable as a result 
of "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

6.  If the veteran's claim for 
nonservice-connected pension benefits 
remains denied and the veteran is found 
not to meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran's 
disabilities nevertheless warrants 
consideration of the criteria for a 
determination of "unemployable" under 
38 C.F.R. § 3.321(b)(2) (1999).

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
contains the criteria of the Rating 
Schedule under which each of the 
veteran's disabilities has been 
evaluated, as well as an explanation of 
the criteria of the "average person" 
standard and the "unemployability" 
standard, and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



